Motion for a stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before April 25, 1961, with notice of argument for the June 1961 Term of this court. Respondent’s points are to be served and filed by May 10, 1961 and reply points, if any, by May 15,1961. The clerk is directed to place this appeal on the Enumerated Calendar for May 24, 1961, to be argued or submitted when reached. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.